Title: James Madison to Henry Clay, 24 March 1827
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Mar. 24. 1827
                            
                        
                        After your kind offer, I make no apology for inclosing another letter which I wish to have the advantage of a
                            conveyance from the Department of State. Its object is to obtain from Mr. Gallatin a small service for our University, and
                            that with as little delay as may be.
                        Whilst I was charged with the Department of State, the British doctrine against a neutral trade with
                            belligerent ports shut in peace and opened in war, was examined at some length, and the Examination published in a short
                            pamphlet. I have been applied to by several friends for a copy, which I could not furnish; nor do I know that they are
                            attainable, unless obsolete copies should remain in the Department. If this be the case, I should be thankful for the
                            means of complying with the applications.
                        Mrs. Madison joins in offering to Mrs. Clay & yourself assurances of cordial regards & best
                            wishes.
                        
                            
                                James Madison
                            
                        
                    